                                          Case 5:10-cr-00414-BLF Document 352 Filed 03/11/21 Page 1 of 1




                                   1

                                   2

                                   3                               UNITED STATES DISTRICT COURT

                                   4                           NORTHERN DISTRICT OF CALIFORNIA

                                   5                                     SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                     Case No. 10-cr-00414-BLF-1
                                   8                  Plaintiff,
                                                                                       ORDER SETTING STATUS
                                   9            v.                                     CONFERENCE
                                  10     SINENENG-SMITH,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13         The Court SETS a status conference for April 20, 2021 at 9am.

                                  14         IT IS SO ORDERED.

                                  15

                                  16   Dated: March 11, 2021

                                  17                                               ______________________________________
                                                                                   BETH LABSON FREEMAN
                                  18                                               United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
